Lundberg Stratton, J.,
dissenting.
{¶ 12} Because I believe that the General Assembly intended condominium owners’ associations to have standing under R.C. 5715.19 to challenge the *227valuation of common areas of a condominium property for taxation purposes, I respectfully dissent.
{¶ 13} The property subject to taxation in this case is the common areas of the Village Condominiums Owners Association (“VCOA”). According to the declarations, the “common areas and facilities” include “[t]he entire land and improvements thereon not included with a Unit.” (Emphasis added.) The auditor sought to tax the common areas of the VCOA. VCOA filed a complaint alleging that the common area is not taxable because it has no separate market value. The BTA held that the VCOA has no standing to challenge the valuation of the common areas.
{¶ 14} The majority’s holding is premised upon its understanding that under R.C. 5715.19, VCOA can have standing only if it is the titled owner of the property. But R.C. 5715.19 has no such limitation. In fact, in addition to property owners, R.C. 5715.19 also permits, under certain circumstances, accountants, real estate appraisers, a board of education, a board of township trustees, or even a prosecuting attorney to file a complaint contesting property value. Some of these parties act as the owner’s agent.
{¶ 15} The common areas of a condominium property “are owned by the unit owners as tenants in common, and the ownership shall remain undivided.” R.C. 5311.04(A). The common areas are administered by the owners’ association. R.C. 5311.08(A). Therefore, it is entirely reasonable to believe that an owners’ association is the proper entity to represent individual unit owners regarding the valuation of the common areas. If the condominium owners’ association has an obligation to maintain the common areas, which would include any obligation to pay separately assessed real estate taxes and the expenses of the common area, why would it not have the authority to challenge these assessments?
{¶ 16} The owners’ association has authority to sue as a separate legal entity “[i]n any action relating to the common areas and facilities.” Former R.C. 5311.20, 130 Ohio Laws 1261 (the current statute substitutes “common elements” for “common areas and facilities”). Nowhere in R.C. 5311.20 does the statute state “except for tax assessments.” Further, “[pjursuant to R.C. 5311.20, the unit owners association, on behalf of all unit owners and for each of them, is the proper party to bring an action for damages pertaining to the common areas sustained by any or all of the unit owners.” Stony Ridge Hill Condominium Owners Assn. v. Auerbach (1979), 64 Ohio App.2d 40, 18 O.O.3d 26, 410 N.E.2d 782, paragraph two of the syllabus; see, also, Gardens of Bay Landing Condominiums v. Flair Builders, Inc. (1994), 96 Ohio App.3d 353, 645 N.E.2d 82.
{¶ 17} R.C. 1.51 provides: “If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local *228provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.” To that end, I would note that R.C. 5715.13 was amended since our decision in Soc. Natl. Bank v. Wood Cty. Bd. of Revision (1998), 81 Ohio St.3d 401, 692 N.E.2d 148. R.C. 5715.13 states: “The county board of revision shall not decrease any valuation unless a party affected thereby or who is authorized to file a complaint under section 5715.19 of the Revised Code makes and files with the board a written application therefor, verified by oath, showing the facts upon which it is claimed such decrease should be made.” Therefore, I believe that as a party affected, the owners’ association would be a proper party to challenge the valuation of the common areas for tax purposes.
{¶ 18} The property at issue consists solely of the condominium common areas, which are held by the individual unit owners as tenants in common, each with an undivided percentage interest, and whose titled ownership interests in the common areas are collectively represented by the association. The 31 unit owners each pay tax on the common area in proportion to the size of their condominium units when they pay their property taxes. The majority’s interpretation leads to an additional assessment, i.e., double taxation.
{¶ 19} Finally, it is logical to conclude that the owners’ association has standing to challenge the valuation of common areas because if the owners’ association does not file such a complaint, then it is left to the individual unit owners. Aside from being onerous, requiring individual unit owners to file individual complaints regarding the common areas could lead to inconsistent results. While a condominium owners’ association as an entity does not own property, it is composed of the owners of the individual units and is authorized to represent the unit owners regarding any legal action pertaining to the common areas.
{¶ 20} Here there are only 31 condominium owners. But in other cases, there could be hundreds of owners. Requiring each individual owner to challenge the valuation of his or her small percentage of the common area valuation would mean that in some cases individuals would have to file separate complaints over small sums, essentially prohibiting a challenge. Permitting owners’ associations to challenge the valuation of common areas, which is what I believe the General Assembly intended, alleviates the potential problem.
{¶21} For the reasons stated above, I believe that the General Assembly intended that a condominium owners’ association has standing under R.C. 5715.19 to file a complaint challenging the value of the common areas of a condominium property. I invite the General Assembly to amend that provision accordingly if that is indeed its intent. Thus, I respectfully dissent.
Lanzinger, J., concurs in the foregoing dissenting opinion.
Kaman & Cusimano and Robert E. Kmiecik, for appellant.